     Case 3:20-cv-01147-MMA-RBM Document 11 Filed 03/04/21 PageID.384 Page 1 of 14


 1
 2
 3.
 4
 5
 6
 7
.8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     MARTIN.G.ANDRADE,                                  Case No.: 3:20-cv-01147-MMA-RBM
12                                      Petitioner,
                                                          REPORT AND
13     v.                                                 RECOMMENDATION OF UNITED
                                                          STATES MAGISTRATE RE:
14     RAYBON JOHNSON, Warden,
                                                          ~SPONDENT'S MOTIO~ TO
15                                   Respondent.          DISMISS
16
                                                          [Docs. 1, 7]
17
18
19                                    1..    INTRODUCTION

20           On June 16, 2020, Petitioner Martin G. Andrade ("Petitioner"), a state prisoner
21    proceeding pro se, constructively filed a Petition for Writ of Habeas Corpus ("Petition")
22    under 28 U.S.C. § 2254. (Doc. 1.) According to the Petition, Petitioner was convicted of
23    first-degree murder with an admitted gang allegation and prior strike conviction and was
24     sentenced in 2016 in the Imperial County Superior Court. (Doc. 1 at 1-2 (citing Imperial
25    Cnty. Super. Ct. Case No. JCF030233); see Doc. 7-1 at 5.) Petitioner challenges his
26    conviction on three grounds: (1) the trial court violated Petitioner's federal rights to an
27    impartial and unanimous jury; (2) the prosecution's inclusion of excluded enhancements
28    violated the plea agreement and irreparably damaged Petitioner's right to a fair trial; apd

                                                      1
                                                                              2O-cv-01147-MMA-RBM
     Case 3:20-cv-01147-MMA-RBM Document 11 Filed 03/04/21 PageID.385 Page 2 of 14


 1 (3) the trial court committed reversible error in permitting the prosecution to introduce
 2    irrelevant evidence. (See Doc. 1 at 6-8, 53-98; see also Doc. 7-1 at 5.)
 3          Before the Court are the underlying Petition and Respondent Raybon Johnson's
 4    ("Respondent") Motion to Dismiss the Petition ("Motion to Dismiss"). (Docs. 1, 7.)
 5    Petitioner did not file an opposition to the Motion to :Qismiss, however, the Petition and an
 6    accompanying Motion to File Late Habeas Petition addresses the issues raised in
 7 Respondent's Motion to Dismiss. After a thorough review of the papers on file, the facts,
 8    and the applicable law, the undersigned respectfully recommends that Respondent's
 9    Motion to Dismiss be DENIED and a new briefing schedule onthe merits of the Petition
10    be issued.
11                     IL    BACKGROUND & PROCEDURAL HISTORY
12          A.     Underlying Offense
13          In 2013, Martin Garza, his sister, and five friends went to a party in El Centro. (Doc.
14    1 at 22-23.) The group arrived at the party and were confronted by Petitioner and a group
15    of people. (Id. at 23.) Petitioner asked Garza.and his group where they were from, what
16    they "claimed," and repeated the phrase "North Side Centro." (Id.) Garza denied any gang
17    affiliation. (Id.) An individual in Petitioner's-group intervened and stopped the altercation.
                                                                                  ,,
18    (See id. at 24.) Later, Petitioner resumed references to "North Side Centro." (Id. at 24.)
19    Tensions escalated, a fight broke out, and Garza was stabbed. (Id.) Garza eventually died
20    from the injuries. (Id. at 26.) After an investigation, Petitioner was arrested. (Id. at 37.)
21          B.     Conviction
22          In 2016, a jury found Petitioner guilty of first-degree murder (Cal. Penal Code §
23    187(a)(l)). (Doc. 1 at 1-2; Doc. 7-1 at 5.) In a separate proceeding, Petitioner admitted to
24    a gang allegation (Cal. Penal Code § 186.22(b)). (Doc. 1 at 21; Doc. 7-1 at 5.) In a
25    bifurcated proceeding, the Court found that Petitioner had a prior strike conviction (Cal.
26    Penal Code § 667(b)-(1)). (Doc. 7-1 at 5; see Doc. 1 at 2, 21.) The Court sentenced
27    Petitioner to fifty years tolife in prison. (Doc. 1 at 1; Doc. 7-1 at 5.)
28    ///

                                                     2
                                                                                       2O-cv-01147-MMA-RBM
       Case 3:20-cv-01147-MMA-RBM Document 11 Filed 03/04/21 PageID.386 Page 3 of 14


   1           C.     Direct Appeal
  2            Petitioner appealed his conviction to the California Court of Appeal. (Doc. 1 at 2.)
  3     In 2018, the Court of Appeal affirmed the conviction. (Id. (citing Cal. Ct. App. Case No.
  4     D070707).) Petitioner then appealed his conviction to the California Supreme Court. (See
  5     id.) On October 10, 2018, the California Supreme Court summarily denied review. (Doc.
  6     1 at 2 (citing Cal. Super. Ct. Case No. S250497); Doc. 7-1 at 5.) Petitioner did not file a
  7 petition for certiorari in the United States Supreme Court. (Doc. 1 at 3.)
  8            D.     "Out-to-Court" Status and Federal Habeas Corpus Petition
  9            On July 23, 2019, Petitioner went "out-to-court" 1 and inventoried his personal
 10     property-·including his legal materials-with the California Department of Corrections
· 11    and Rehabilitation ("CDCR"). (Doc. 1 at 14-16; Doc. 2 at 2-3; Doc. 7-1 at 8-9.) His
 12     property was not immediately returned to him, and it is unclear when exactly Petitioner
 13     was no longer on out-to-court status or which facility he returned to. (See Doc. 1 at 14-15;
 14     see also Doc. 7-1 at 8.) Petitioner was then transferred from Pelican Bay State Prison
 15     ("PBSP") to California State Prison Los Angeles County ("CSP-LAC"). 2 (See Doc. 2 at
 16     2.) On August 7, 2019, Petitioner submitted an "Inmate/Parolee Request for Interview,
 17     Item or Service" requesting to have his property/legal mat~ria:ls returned to him at CSP-
 18     LAC. (Doc. 1 at 15; Doc. 2 at2; Doc. 7-1 at 8.) Petitioner alerted CDCRofhis approaching
-19     court dates, requested they call the correctional officer with whom he inventoried his
 20     p~operty, and requested they send his property to him. (Doc. 1 at 15; Doc. 7-1 at 8.) On
 21     August 17, 2019, a property officer responded to Petitioner's request and informed
 22     Petitioner that "they want [to] send your property to [CSP-]LAC[.] I will try to check with
 23     [correctional officer] Miller regarding your legal work ..." (Doc. 1 at 15.) Petitioner also
 24     included an undated response forwarded by a CDCR official stating that his property would .
 25     '
 26     1 "Out-to-court  means aninmate is temporarily removed from a facility to be brought before a court to
        be tried for an offense, to be examined by a grand jury or magistrate, or for any other court
 27     proceedings." Cal. Code Regs. tit. 15, § 3000 (2021).
        2 The exact date that Petitioner was transferred from PBSP to CSP-LAC is unclear from a review of the
 28
        filings. (Doc. 2 at 2; see Doc. 1 at 15; see also Doc. 7-1 at 8-9.)

                                                           3
                                                                                          20-cv-01147-MMA-RBM
     Case 3:20-cv-01147-MMA-RBM Document 11 Filed 03/04/21 PageID.387 Page 4 of 14


 1    remain at PBSP per department policy. (Doc. 1 at 16; Doc. 2 at 2.) Petitioner also vaguely
 2    references an appeal while housed at CSP-LAC requesting to retrieve his property which
 3    did not receive a response, but it is unclear when such an appeal was submitted. (Doc. 2
 4    at 2.) On June 8, 2020, Petitioner's property-including his legal materials-was returned
 5    to him while housed at CSP-LAC as evidenced by a form entitled "Inmate Property
 6    Inventory." (Doc. 1 at 14; Doc. 2 at 2; Doc. 7-1 at 8-9.)
 7         . On June 16, 2020 (i.e., 160 days after the one'-year statute of limitations period
 8    elapsed), Petitioner filed the instant Petition and an accompanying Motion to File Late
 9    Habeas Petition. 3 (Doc. 1 at 12-13; Doc. 2 at 1; Doc. 7-1 at 6.)
10                                         III.   LEGAL STANDARD
11           A prisoner is entitled to federal habeas relief only if he is held in custody in violation
12    of the Constitution, laws, or treaties of the United States. 28 U.S.C. § 2254(a) (2018); see
13     Wilson v. Corcoran, 562 U.S. 1, 1-2 (2010) (per curiam).
14           The Antiterrorism and Effective Death Penalty Act ("AEDPA") imposes a one-year
15    statute of limitations to file a federal habeas petition after the state judgment becomes final.
16    28 U.S.C. § 2244(d); see Smith v. Mahoney, 611 F.3d 978, 993 (9th Cir. 2010). Petitions
17    filed after the statute of limitations may be dismissed with prejudice. See Jimenez v. Rice,
18    276 F.3d 478, 482-83 (9th Cir. 2001).
19           AEDPA is "subject to equitable tolling in appropriate cases."4 Holland v. Florida,
20     560 U.S. 631, 645 (2010). The AEDPA statute of limitations defense is not jurisdictional.
21    Id. A non-jurisdictional federal statute of limitations, such as AEDPA's, is "subject to a
22     'rebuttable presumption' infavor 'of equitable tolling."' Id. at 645-46 (quoting Irwin v.
23
      3 Given that the Court issued an Order Requiring Response to Petition ("Order") setting forth a briefing
24
      schedule on the Petition, on July 20, 2020, the undersigned issued a minute order denying the Motion to
25    File Late Habeas Petition as moot and stated the case "will proceed as outlined in the Order." (Doc. 5.)
      However, the Motion to File Late Habeas Petition contains information directly relevant to the instant
26    analysis, therefore, it will be considered.
      4 AEDP A provides another tolling provision which suspends the limitations period for the time during

27    which a "properly filed" application for post-conviction or other collateral review is pending in state
      court. 28 U.S.C. § 2244(d)(2); Pace v. DiGuglielmo, 544 U.S. 408,410 (2005). Because Petitioner did
28
      not seek collateral post-conviction relief in state court, such tolling does not apply here.

                                                         4
                                                                                         20-cv-01147-MMA-RBM
     Case 3:20-cv-01147-MMA-RBM Document 11 Filed 03/04/21 PageID.388 Page 5 of 14


 1 Dept. of Veterans Affairs, 498 U.S. 89, 95-96 (1990)) (emphasis in original). Notably,
 2    equitable principles traditionally govern the substantive law of habeas corpus. Id. at 646.
 3                                         IV.    DISCUSSION
 4          Although Petitioner did not timely file the instant Petition within the one-year statute
 5    of limitations period, Petitioner argues that he is entitled to equitable tolling. (See Doc. 2
 6    at 1 ("[b]ecause Petitioner immediately filed his petition ... after receiving his property,
 7    he should not be penalized with the 'tolling' procedure because it was not his fault.").)
 8    Respondent counters that the Petition should be dismissed, because Petitioner failed to
 9    meet the exceptional circumstances standard of equitable tolling. (Doc. 7-1 at 6-7.)
10    Respondent argues that Petitioner's lack of access to his legal materials does not amount
11    to exceptional circumstances, because he knew the factual basis of his claim to file a basic
12    form habeas petitionnotwithstapding the lack of access. (See id. at 10.) Respondent argues
13    that Petitioner did not act diligently, because he did not file the Petition when he had his
14    legal materials and made only a single documented request for return of the materials. (Id.
15    at 11-12.)
16          For the reasons discussed below, the Court finds that Petitioner did not file his
17    Petition within the one-year statute of limitations. However, he is entitled to equitable
18    tolling, because he diligently pursued his rights and extraordinary circumstances out of his
19    control prevented him from timely filing his Petition. See Pace, 544 U.S. at 418; see also
20    Espinoza-Matthews v. State of California, 432 F.3d 1021, 1026 (9th Cir. 2005).
21          A.     Petition was Not Filed within the Statute of Limitations
22          Under AEDPA, the one-year statute of limitations to file a federal habeas petition
23    begins to run after the state judgment becomes final. 28 U.S.C. § 2244(d); see Smith, 611
24    F.3d at 993. AEDPA states in relevant part:
25          (1) A 1-year period of limitation shall apply to an application _for a writ of
            habeas corpus by a person in custody pursuant to the judgment of a State court.
26
            The limitation period shall run from the latest of-
27
                   (A) the date on which the judgment became final by the conclusion of
28                 direct review or the ex~iration of the time for seeking such review[.]

                                                    5
                                                                                2O-cv-01147-MMA-RBM
       Case 3:20-cv-01147-MMA-RBM Document 11 Filed 03/04/21 PageID.389 Page 6 of 14


   1 28 U.S.C. § 2244(d)(l )(A).
  2           "The period of direct review after which a conviction becomes final includes the
  3     [ninety] days during which the state prisoner can seek a writ of certiorari from the United
  4     States Supreme Court." Zepeda v. Walker, 581 F.3d 1013, 1016 (9th Cir. 2009). It is
  5     appropriate to dismiss a federal petition for a writ of habeas corpus with prejudice when it
  6     was not filed within AEDPA's one-year statute of limitations. Jimenez, 276 F.3d at 482-
  7     83. The statute of limitations is a threshold issue that courts may resolve before the merits
  8     ofindividual claims. See White v. Klitzkie, 281 F3d920,-921-22 (9th Cir. 2002).
  9           Here, the parties agree that the Petition was filed after the one:...year statute of
 10 · limitations. (Doc. 7-1 at 6-7; see Doc. 2 at 1.) Petitioner had ninety days to seek review
 11     from the United States Supreme Court after the California Supreme Court denied his
 12     petition for review on October 10, 2018. (Doc. 7~1 at 6); see Zepeda, 581 F.3d at 1016.
 13     He did not seek review. (Doc. 1 at 3.) Thus, judgment became final on January 8, 2019,
 14     giving Petitioner until January 8, 2020 to file his petition in federal court, absent tolling.
 15     (Doc. 7-1 at 6); 28 U.S.C. § 2244(d); see Smith, 611 F.3d at 993. The Petition was filed
 16     on June 16, 2020-160 days after the one-year statute of limitations expired. (Doc. 1 at
 17     12-13; Doc. 7-1 at 8-9); 28 U.S.C. § 2244(d); see Smith, 611 F.3d at 993.
 18           B.    Petitioner is Entitled to Equitable Tolling.
 19           Petitioner alleges circumstances beyond his control made it impossible for him to
 20     timely file the Petition.. Specifically, Petitioner alleges CDCR officials kept his legal
, 21    materials and did not return them until after the deadlin,e had run. (See generally Doc. 2.)
 22     Therefore, Petitioner alleges he is entitled to equitable tolling. (See id. at 1.)
 23           A habeas petitioner may be entitled to equitable tolling of AEDPA's one-year statute
 24     of limitations if he can establish two elements: "(1) that he has been pursuing his rights
 25     diligently; and (2) that some extraordinary circumstance stood in his way." Pace, 544 U.S.
 26     at 418. The diligence required of a petitioner is "reasonable," not the "maximum feasible
 27     ...." Holland, 560 U.S. at 653 (internal quotations omitted). But equitable tolling is only
 28     available "if extraordinary circumstances beyond a prisoner's control make it impossible

                                                       6
                                                                                    20-cv-01147-MMA-RBM
     Case 3:20-cv-01147-MMA-RBM Document 11 Filed 03/04/21 PageID.390 Page 7 of 14


 1 to file a petition on time." Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002). A
 2    petitioner seeking to equitably toll the statute of limitations bears the burden of showing
 3    that it should apply to him. Lawrence v. Florida, 549 U.S. 327,336 (2007). "Determining
 4    whether equitable tolling is warranted is a fact-specific inquiry." Spitsyn v. Moore, 345
 5    F.3d 796, 799 (9th Cir. 2003) (internal quotations omitted). "[T]he threshold necessary to
 6    trigger equitable tolling [under AEDPA] is very high, lest the exceptions swallow the rule."
 7    Miranda, 292 F.3d at 1066 (alterations in original and internal quotations omitted).
 8           The dates relevant to the equitable tolling analysis are as follows:
 9                              Event                                            Date

10          California Supreme Court denied review           October 10, 2018
            Judgment became final; one-year statute of       January 8, 2019 (i.e., 90 days after the
11
            limitations began                                California Supreme Court denied review)
12
            Petitioner went on out-to-court status and       July 23, 2019 (i.e., 196 days after the
13
            inventoried legal materials with CDCR            statute oflimitations began to accrue)
14          One-year statute of limitations elapsed          January 8, 2020 (i.e., 169 days after.
15                                                           Petitioner went out-to-court and
16                                                           inventoried his legal materials with CDCR)

17          Petitioner's legal materials returned            June 8, 2020 (i.e., 152 after the statute of
                                                             limitations elapsed)
18
            Petitioner filed the Petition                    June 16, 2020 (i.e., 8 days after Petitioner's
19
                                                             legal materials were returned and 160 days
20                                                           after the statute of limitations period
21                                                           elapsed)
22
23              1.      Petitioner Pursued His Rights Diligently
24           Although Petitioner only made a single documented request for his property, his
25    diligence appears reasonable under the circumstances. (Doc. 1 at 15; Doc. 7-1 at 8); see
26    Holland, 560 U.S. at 653 (2010); see also Doe v. Busby, 661 F.3d 1001, 1015 (9th Cir.
27    2011) ("[r]easonable diligence requires only 'the effort that a reasonable person might ...
28     deliver under [their] particular circumstances."'). On July 23, 2019, Petitioner complied

                                                         7
                                                                                            20-cv-01147-MMA-RBM
     Case 3:20-cv-01147-MMA-RBM Document 11 Filed 03/04/21 PageID.391 Page 8 of 14


 1 with CDCR policy and inventoried his property while out-to-court. (Doc. 1 at 14-16.)
 2    When his property was not immediately returned to him, Petitioner filed a request for the
 3    return of his property on August 7, 2019. (Id. at 15.) Therein, Petitioner emphasized that
 4    his court and filing dates were soon approaching and a speedy return of his property was
 5    necessary. (See id.)
 6           When CDCR officials responded to Petitioner's request on August 17, 2019, it was
 7    reasonable for Petitioner to cease requesting his documents for two reasons: (1) CDCR
 8    officials were aware of his request; and (2) they alluded to sending Petitioner his legal
 9    materials when they could. See cf Fue v. Biter, 842 F.3d 650,654 (9th Cir. 2016) (finding ·
10    fourteen-month wait not an unusually long time to wait for a court's decision, where it was
11    reasonable to believe the court would notify petitioner). Petitioner made at least one
12    documented request for his legal documents. (Doc. 1· at 15.) This is acceptable here, given
13    reasonable diligence "is not the arena of bright-lines and dates certain," nor does it require
14    the "maximum feasible diligence." Busby, 661 F.3d at_1015; Holland, 560 U.S. at 653.
15    Petitioner requested his rhaterials be returned to him, his request was acknowledged, and
16    it was reasonable to believe his materials were on their way. (Doc. 1 at 15.) Further,
17    Petitioner alleges that he filed an appeal5 to gain access to his property, which bolsters his
18    claim. (Doc. 2 at 2.)
19           Petitioner had until January 8, 2020 to file his petition in court, but his legal papers
20    were not returned to him until June 8, 2020. (Doc. 1 at 3, 14; Doc. 7-1 at6); see Zepeda,
21    581 F.3d at 1016. From July 23, 2019, the date Petitioner inventoried his property, to June
22    8, 2020, the date his property was returned to him, Petitioner was without his property for
23    321 days or ten months and seventeen days. (Doc. I at 14.) A ten-month wait for the
24    return of property is not an unusually long time given the circumstances, especially
25
26
      5 It is unclear whether Petitioner's reference to an "appeal" refers to an appeal in state court or an
27    administrative appeal. (See Doc. 2 at 2.)' But from the context of the briefing, it appears Petitioner is
28    referring to an administrative appeal submitted to prison officials to have his property returned to him.
      (See id.)

                                                           8
                                                                                           20-cv-01147-MMA-RBM
      Case 3:20-cv-01147-MMA-RBM Document 11 Filed 03/04/21 PageID.392 Page 9 of 14



  1 considering Petitioner is a pro se prisoner with little recourse and was housed at a different
  2    prison. See Espinoza-Matthews, 432 F.3d at 1027-28; see also Roy v. Lampert, 465 F.3d
  3    964, 970 (9th Cir. 2006) ("even though pro se status alone is not enough to warrant
  4    equitable tolling, it informs and colors the lens through which we view the filings, and
  5    whether these filings made sufficient allegations of diligence."); Dickershaid v. Martel,
  6    648 F. App 'x 618, 621 (9th Cir. 2016) (finding petitioner entitled to equitable tolling where
  7    he was improperly deprived of his legal materials for four months and sixteen days and
  8    diligently filed nine grievances for the return of his property); cf Knight v. Schofield, 292
  9    F.3d 709, 710-11 (11th Cir. 2002) (per curiam) (finding a sixteen-month wait to contact
 10    court reasonable when pro se petitioner was told he would be notified of a decision but was
 11    not). In fact, the Ninth Circuit has squarely addressed this issue.
 12           In Espinoza-Mathews, the issue was whether a pro se petitioner who filed a late
 13    petition and was· deprived of his legal materials for 325 days was entitled to equitable
 14    tolling. See Espinoza-Matthews, 432 F.3d at 1028. The Court held that petitioner was
 15    entitled to equitable tolling, where he made four requests for the return of his legal materials
 16    and the delayed return of his legal materials amounted to extraordinary circumstances
 17    preventing timely filing. Id. at 1027-28. Under AEDPA's statute of limitations, petitioner
 18    had until April 18, 2003 to timely file his petition. Id. at 1025. Petitioner was without his
 19    legal materials from April 14,·2002 until his release from administrative segregation ("Ad-
20     Seg") on March 5, 2003-a total of 325 days out of the 365-day statute of limitations
21     period. Id. at 1028. Two months after his legal materials were first taken from him, he
22     inquired regarding their whereabouts. Id. at 1027. In his inquiry, he specifically requested
· 23 . that, once found, his property be returned so he could prepare his federal habeas petition.
24     Id. Shortly thereafter, his property was found, but he was not then given his legal papers.
25     Id.   As a result, "he continued to pursue his administrative appeals." Id.          Petitioner
 26    requested the return of his legal materials three more times, but prison officials denied each
27     request. See id. In response to the requests, prison officials suggested that petitioner could
 28    not access his property until after he was released from Ad-Seg. · Id. Once released from

                                                      9
                                                                                   2O-cv-01147-MMA-RBM
  Case 3:20-cv-01147-MMA-RBM Document 11 Filed 03/04/21 PageID.393 Page 10 of 14


 1 Ad-Seg, petitioner's legal materials were returned with slightly over one month to prepare
 2    and file his petition. Id. at 1027-28. Depending on application of the prisoner's mailbox
 3    rule, the petition was either 24 days late or 115 days late when filed. Id. at 1026. The
 4    Ninth Circuit held the denial of petitioner's legal materials was an extraordinary
 5    circumstance, that petitioner exercised diligence in pursuit of his rights, and that petitioner
 6    was entitled to equitable tolling of the entire 325-day period he was without his legal
 7    materials. Id. at 1027-28.
 8          As in Espinoza-Matthews, Petitioner in this case exercised reasonable diligence
 9    during the 321 days he was without his legal materials. See Espinoza-:-Matthews, 432 F.3d
·10   at 1028. Petitioner made a documented request for the return of his legal materials only
11    two weeks after they were taken in CDCR custody. (See Doc. 1 at 14-16; see also Doc. 2
12    at 2.) Additionally, Petitioner allegedly filed an appeal requesting the materials, although
13    it is undocumented. (Id.) Once he received his legal materials on June 8, 2020, Petitioner
14    immediately filed the Petition and a Motion to File Late Habeas Petition on June 16, 2020.
15    (Docs. 1, 2.)   These filings, constructively filed eight days after re~eiving his legal
16    materials, further evidence that Petitioner diligently pursued his rights .. See Dickershaid,
17    648 f; App'x at 620-21.
18          Respondent also argues that Petitioner's failure to "make some effort to pursue their
19    rights over the ten-month period" or 286 days before losing access to his legal documents
20    illustrates his lack of diligence. (See Doc. 7 at 9, 11-12.) This includes the ninety days to
21    seek review from the United States Supreme Court and the 196 days that accrued from the
22    start of the one-year statute-of-limitations period which preceded the date Petitioner went
23    out-to-court. (Id.) But Respondent's argument is unavailing and has been unequivocally
24    rejected by the Ninth Circuit. Grant v. Swarthout, 862 F.3d 914, 921 (9th Cir. 2017). As
25    stated in Grant, "[n]o opinion of th[e Ninth Circuit] or of the Supreme Court has ever
26    upheld the denial of equitable tolling to a prisoner on the ground that he had not used the
27    portion of the one-year statute of limitations period that preceded the event justifying
28    tolling in a reasonable manner." Id. "Nor [has the Ninth Circuit] even suggest[ed] in any

                                                    10
                                                                                 2O-cv-01147-MMA-RBM ·
  Case 3:20-cv-01147-MMA-RBM Document 11 Filed 03/04/21 PageID.394 Page 11 of 14



 1    of [its] cases that failing to have worked on, or failing to work sufficiently diligently on,
 2    habeas petitions during a portion of the pre-extraordinary circumstances period might
 3    prevent the petitioner from receiving equitable relief." Id. And Respondent's use of the
 4    ninety days to seek review before judgment was final and before the one-year statute of
 5    limitations period began to accrue is inappropriate and contrary to the full 365 days
 6    afforded to Petitioner by Congress. See id. at 919-921. Grant specifically noted the
 7    Congressional intent behind equitable tolling as follows:
 8           Congress has determined that state prisoners are entitled to one full year from the
             date on which their conviction becomes final before their federal petition for habeas
 9
             corpus must be filed, and the Supreme Court has rightly held that equitable tolling
10           is an available remedy to ensure that prisoners are afforded their full statutory
             entitlement. Equitabl_e tolling may not be applied in a manner that would serve to
11
             deprive prisoners of their right to use the entire statutory period in the way they deem
12           fit ... To use equitable principles to in effect shorten the already-short statutory
             period available to all prisoners by requiring them to anticipate extraordinary
13
             circumstances and to perform the necessary legal work in a shorter period of time
14           than the statute requires would deprive them of the availability of the full statute-of-
             limitations period and would compel them to meet the additional judge-made
15
           · requirement of performing their legal research and writing on a schedule deemed
·16          appropriate in hindsight by a judge.
17    Id. at 920.
18           Petitioner exercised diligence in requesting his legal materials, immediately filed the
19    Petition when his materials where returned, and is entitled to the· full year afforded to him
20    by Congress. See Espinoza-Matthews, 432 F.3d at 1027-28; see also Grant, 862 F.3d at
21    919-21. Therefore, the undersigned finds Petitioner exercised reasonable diligence under
22    the circumstances. See Espinoza-Matthews, 432 F.3d at 1027-28.
23              2.     Extraordinary Circumstances Prevented Petitioner from Timely Filing the
                       Petition
24
25           Here, extraordinary circumstances prevented Petitioner from timely filing ·the
26    Petition. Respondent is correct that Petitioner possessed his legal materials for nearly ten
27    months or 286 days from the date the California Supreme Court denied review to the date
28    Petitioner inventoried his property with CDCR_. (Doc. 7-1 at 9-10.) But Petitioner was

                                                    11
                                                                                 20-cv-01147-MMA-RBM
     Case 3:20-cv-01147-MMA-RBM Document 11 Filed 03/04/21 PageID.395 Page 12 of 14



 1 actually without all of his legal materials for 321 days. (See Doc. 1 at 14; see also Doc. 7-
 2     1 at 8-9.) This is comprised of the 169 days Petitioner. was without his legal materials
3      during the time the one-year statute of limitations period was accruing and the 152 days
 4     after the deadline to file had passed when his files were returned. (See Doc. 1 at 14; see
 5     also Doc. 7-1 at 8-9.) As Respondent concedes, Petitioner followed standard prison policy
 6     by inventorying his property while out-to-court and it was prison policy to have his
 7 property returned when he returned from out-to-court status. (Doc. 7-1 at 10.) It is
 8 "unrealistic" to expect Petitioner to prepare and file a "meaningful" petition on his own
 9     within the statutory period "without access to his legal file." See Ramirez v. Yates, 571
10     F.3d 993, 998 (9th Cir. 2009).
11           Respondent is correct that Petitioner did not point.to a specific document necessary
12     to prepare the Petition. (See Doc. 7-1 at 10-11.) But even in such a circumstance, the
13     Ninth Circuit has held that a "complete lack of access" to a legal file "may constitute. an
14     extraordinary circumstance ...." Ramirez, 571 F.3d at 998; Espinoza-Matthews, 432 F.3d
15     at 1027-28; see Lott v. Mueller, 304 F.3d 918, 925-26 (9th Cir. 2002) (holding that an
16     evidentiary hearing was required to determine if denying petitioner access to legal files for
17     eighty-two days warranted equitable tolling).
18·          Similar to Espinoza-Matthews, as outlined above, Petitioner did not have access to
19     his legal materials for 169 days of his one:.year statute of limitations period and 152 days
20     after the deadline to file had passed. (See Doc. 1 at 14); see Espinoza-Matthews, 432 F.3d
21     at 1027-28; see supra Part IV.B.l. at pp. 9-10. Beginning just two weeks after his property
22     was taken, Petitioner made at least one documented request for his property and a second
23     undocumented reference to an appeal requesting his property. (See Doc. 1 at 15; Doc.2 at
24     2.) Petitioner was told both that CDCR 9fficials intended to send his property to his new
25     prison and, in a separate response, that his property would remain at PBSP. (Doc. 1 at 15-
26     16; Doc. 2 at 2.) Petitioner received his property 152 days after the statute of limitations
27     period expired, but he filed the Petition eight days after the materials were returned to him.
28     (Doc. 1 at 14.) As in Espinoza-Matthews, the denial of Petitioner's legal materials was an

                                                     12
                                                                                 20-cv-01147-MMA-RBM
  Case 3:20-cv-01147-MMA-RBM Document 11 Filed 03/04/21 PageID.396 Page 13 of 14



 1 extraordinary circumstance and Petitioner is entitled to equitable tolling of the entire 321-
 2   day period 4~ was without his legal materials. See Espinoza-Matthews, 432 F.3d at 1028.
 3         · In sum, Petitioner acted with reasonable diligence under the circumstances when he
 4 · made his request for his legal materials and immediately filed the Petition and Motion to
 5 File Late Habeas Petition upon receipt of those materials. See Holland, 560 U.S. at 653;
 6   see also ·Dickershaid, 648 F. App 'x at 620-21. And Petitioner's complete deprivation of
 7   his legal materials constitutes extraordinary circumstances out of his control preventing
 8 timely filing. Ramirez, 571 F.3d at 998; Espinoza-Matthews, 432 F.3d at 1027-28. As
 9   such, equitable tolling is appropriate:
10          Because Petitioner was denied access to his legal materials for 321 days, the Court
11   respectfully recommends that the statute of limitations be tolled for that entire period-
12   from July 23, 2019 to June 8, 2020. Applying equitable tolling, Petitioner had until on or
13   about April 26, 2021 to timely file his Petition. Given that the Petition was filed on June
14   16, 2020, the Petition is timely.
15                                       ·v.   CONCLUSION
16          For the reasons given, the Court respectfully recommends Respondent's Motion to·
17   Dismiss be DENIED and a new briefing schedule onthe merits of the Petition be issued.
18          This Report and Recommendation is submitted to the United States District Judge
19 · assigned to this case, under 28 U.S.~.§ 636(b)(l), and Civil Local Rules 72.l(d) and HC.2
20   of the United States District Court for the Southern District of California. Any party may
21 · file written objections with the Court and serve a copy on all parties on or before March
22   18, 2021.       The document should be captioned "Objections to Report and
23   Recommendation." Any reply to the Objections shall be served and filed on or before
24   April 15, 2021. The parties are advised that failure to file objections within the specific
25   time may waive the right to appeal the District Court's Order. Martinez v. nst,.951 F.2d
26   1153, 1157 (9th Cir. 1991).
27   III
28   ///

                                                 13
                                                                             2O-cv-01147-MMA-RBM
         Case 3:20-cv-01147-MMA-RBM Document 11 Filed 03/04/21 PageID.397 Page 14 of 14



    1           . IT IS SO ORDERED.
    2      DATE: March_±, 2021
    3.
                                              ~NEGR
    4
                                              UNITED STATES MAGISTRATE JUDGE
    5
    6
    7
    8
    9
   10
· · 11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 14
                                                                         20-cv-01147-MMA-RBM
